Dismissed and Memorandum Opinion filed February 16, 2006








Dismissed and Memorandum Opinion filed February 16,
2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00882-CR
____________
 
DANIELLE JANA LEWIS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 184th District Court
 Harris County, Texas
Trial Court Cause No. 1027362
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to unauthorized use of
vehicle.  In accordance with the terms of
a plea bargain agreement with the State, the trial court sentenced appellant
on  July 27, 2005, to confinement for six
months in a State Jail Facility.  Appellant
filed a pro se notice of appeal.  We
dismiss the appeal.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).  The record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed February 16, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).